                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                     BEAUMONT DIVISION

JEREMY P. SPENCER                                §

VS.                                              §                 CIVIL ACTION NO. 1:19cv183

OFFICER EDOIGIAWENE                              §

                 MEMORANDUM ORDER ADOPTING THE MAGISTRATE
                    JUDGE’S REPORT AND RECOMMENDATION

        Jeremy P. Spencer, proceeding pro se, filed the above-styled lawsuit. The court referred this
matter to the Honorable Keith F. Giblin, United States Magistrate Judge, for consideration pursuant

to applicable orders of this court.        The magistrate judge has submitted a Report and

Recommendation of United States Magistrate Judge recommending this lawsuit be dismissed

without prejudice pursuant to 28 U.S.C. § 1915(g).

        The court has received and considered the Report and Recommendation of United States

Magistrate Judge, along with the record and pleadings.          No objections to the Report and

Recommendation were filed by the parties.

                                              ORDER

        Accordingly, the findings of fact and conclusions of law of the magistrate judge are correct

and the report of the magistrate judge is ADOPTED. A final judgment shall be entered dismissing

this lawsuit.

        SIGNED this the 16 day of September, 2019.




                                       ____________________________
                                       Thad Heartfield
                                       United States District Judge
